

116 S1347 IS: To require the United States Postal Service to designate a single, unique ZIP code for particular communities.
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1347IN THE SENATE OF THE UNITED STATESMay 7, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to designate a single, unique ZIP code for particular
 communities.1.ZIP CodesNot later than September 30, 2019, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities:(1)Ocoee, Florida.(2)Miami Lakes, Florida.